Exhibit 10(xxxvii)

AMENDMENT TO EMPLOYMENT CONTRACT

ERWIN WEISS

Amendment to comply with Code Section 409A

THIS AMENDMENT (the “Amendment”) to the employment contract dated May 6, 2002
(the “Agreement”) between American Greetings Corporation (the “Corporation”) and
Erwin Weiss (the “Executive”) is effective as of January 1, 2009.

WHEREAS, the Corporation desires to amend the Agreement to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and rulings promulgated thereunder; and

WHEREAS, the Corporation previously delegated the authority to adopt amendments
to any benefit plan or agreement of the Corporation to incorporate such changes
as may be necessary to comply with law, including, without limitation, Code
Section 409A, to certain specified officers, including the Senior Vice President
of Human Resources; provided, that no such amendment shall result in a material
increase in the liability or payment obligations of the Corporation without
prior approval of the Compensation and Management Development Committee of the
Board of Directors of the Corporation.

NOW, THEREFORE, this Amendment shall amend the Agreement as set forth below:

1. Effective as of January 1, 2009, a new Section 6 shall be added to the
Agreement to read as follows:

“6.     Compliance with Code Section 409A. Notwithstanding the other provisions
of this employment agreement, all provisions of this employment agreement shall
be construed and interpreted to comply with Code Section 409A and the
regulations and rulings promulgated thereunder and, if necessary, any provision
shall be held null and void to the extent such provision (or part thereof) fails
to comply with Section 409A or regulations thereunder.

(a)        Definitions. The terms used in the employment agreement shall have
the following meaning:

(i)        “Separation from Service” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(h).

(ii)       “Specified Employee” shall have the meaning set forth in Treasury
Regulations Section 1.409A-1(i).

(b)        Delay of Payment for Specified Employees. Notwithstanding any
provision of this employment agreement to the contrary, in the event the
Executive is a Specified Employee as of the date of such Executive’s Separation
from Service, any amounts that are subject to Code Section 409A that are payable
upon the Executive’s Separation from Service shall be held for delayed payment
and shall be distributed on or immediately after the date which



--------------------------------------------------------------------------------

is six months after the date of the Executive’s Separation from Service. All
payments made under this employment agreement, other than the payment set forth
in Section 3, shall be made in installment payments in accordance with the
Corporation’s normal payroll practices. The payment set forth in Section 3 shall
be made in a single lump sum. The first payment made to the Executive following
the six-month delay shall be equal to the first six monthly installment payments
that would have commenced immediately following the Executive’s Separation from
Service if the Executive had not been subject to the required six-month delay.
The delayed payments shall not be adjusted for interest.

(c)        In-Kind Benefits. Any reimbursements or in-kind benefits shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that: (i) any reimbursement is for
expenses incurred during the period of time specified in accordance with this
employment agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(d)        Amendment of Inconsistent Provisions. To the extent that any
provision of this employment agreement is inconsistent with the requirements of
Code Section 409A and the regulations and rulings promulgated thereunder, this
employment agreement is hereby amended to delete such inconsistent provisions.”

2.     This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.



--------------------------------------------------------------------------------

3.     Except as otherwise provided herein, the Agreement shall be unaffected by
this Amendment.

 

AMERICAN GREETINGS CORPORATION

 

 

/s/Brian McGrath

By: Brian McGrath Title: Senior Vice President, Human Resources

Date: 12-19-08

 

 

/s/Erwin Weiss

Erwin Weiss Date: 12-19-08